DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowability is issued in response to applicant’s amendments and remarks received 03/28/2022.  Currently, claims 1, 5-7, 9-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/28/2022, with respect to the bending stiffness limitations in addition to the newly added beveled tip limitations have been fully considered and are persuasive.  The previous rejections have been withdrawn.  No new art is applied against the claims. 
Allowable Subject Matter
Claims 1, 5-7, 9-20 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a steerable medical tube including an inner tube and an outer tube, the inner and outer tubes fixed together at their distal end, the inner tube moveable about a centroid at its proximal wherein at least one of the inner and outer tubes has a plurality of openings which create deformable portions to allow both tubes to move by moving the inner tube at the proximal end, wherein both tubes have a substantially same bending stiffness, and the inner tube has a beveled tip, alone or in combination with the other features of the claims.
The closest prior art is to US 2013/0304034 to Cabiri, previously cited against the claims.  Cabiri teaches an inner tube and outer tube as detailed it the action dated 09/28/201, but at the least lacks a teaching of the inner and outer tubes having the same bending stiffness, in light of the plurality of openings being in at least one of the tubes, and wherein the inner tube has a beveled tip, alone or in combination with the other claimed features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783